internal_revenue_service number release date index number ----------------------------------- -------------------------------------------- ------------------------------------------------------------ ------------ ------------------------------ --------------------------- ------------------------------------------------- -------------------------------------------------- ---------------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-165118-04 date date legend corporation company company company decedent state state state state state year year year a b c d e date dear --------------------------- ---------------------------- -------------------------------------------- -------------------------------------- ------------------------------------------- ------------------ ------------ ------------ -------- ---------------- ----------- ------- ------- ------- ----------- ----- ----------------- ----------- ----------------- ----------------------- plr-165118-04 correspondence from your representative requesting certain rulings with respect to the transaction described below this letter replies to your letter dated date as well as other facts beginning in year corporation purchased from company’ sec_1 and corporation is a state corporation with its principal_place_of_business in state and is licensed to conduct business operations throughout the united_states including state company is a life_insurance_company with its principal_place_of_business in state and company is a life_insurance_company with its principal_place_of_business in state both company’ sec_1 and are licensed to do business in state corporate owned life_insurance coli policies on a of its employees with corporation named as beneficiary of the policies also in year corporation established a_trust to serve as the legal holder of the coli policies company was named as trustee of the trust and state law was designated in the trust instrument as the law governing the construction validity and administration of the trust corporation borrowed money from the insurers based on the cash values of the policies and used the borrowed funds to pay premiums due on the policies corporation claimed tax deductions for the interest_paid on the borrowed funds upon the death of a covered_employee the insurer paid corporation the death_benefit which corporation then used to repay the premium loans after congress eliminated favorable tax treatment for owners of coli policies corporation unwound its program and surrendered the last of its policies by year enrollment in corporation’s health and welfare plan unless the employee elected not to participate in a special death_benefit program that corporation introduced in conjunction with the coli program corporation’s employees never knowingly consented to corporation’s purchase of insurance on their lives nor designated corporation as the beneficiary neither corporation nor the insurers informed any of corporation’s employees that corporation had insured their lives approximately b former employees died in state while covered by corporation’s policies and corporation received c in death_benefits payable under these policies upon the deaths of the insured decedent was an insured employee of corporation which received a death_benefit in the amount of d after his death in year brought suit against corporation in year claiming that corporation did not have an insurable interest in the life of the decedent and therefore was not the rightful beneficiary of the policy on his life in the action against corporation the decedent’s estate requested certification of a class consisting of former corporation employees or their estates the case was brought in the united_states district_court court certified a settlement class consisting of the estates or heirs of corporation associates whose corporation’s policies insured the lives of all employees who were eligible for after discovering that the policy on decedent existed the decedent’s estate at some time during the course of the litigation corporation and the plr-165118-04 lives were insured under coli policies purchased by corporation and who died in state while those policies were in force excluding those who were officers of corporation at their death representative of the certified settlement class negotiated a settlement with corporation which agreed to pay the amount of e into a settlement fund established for the benefits of the members of the settlement class in exchange for release and discharge of any and all claims against corporation or any of its current of former directors officers employees attorneys accountants agents subsidiaries parents affiliates insurers insurance brokers co-insurers heirs executors administrators predecessors successors assignees financial advisors banks investment bankers underwriters representatives associates trustees general and limited partners and partnerships consultants auditors divisions joint ventures related or affiliated entities and entities in which corporation has or had a controlling_interest this settlement agreement was approved by the court in a final order issued on date a_trust with a bank to receive and hold the class fund ie amounts received from corporation pursuant to the settlement agreement the class fund is to be distributed to the members of the settlement class that have complied with the requirements for establishing valid claims pursuant to the final order of the court a valid claim is one that relates to a former employee of corporation who died in state while covered by one of corporation’s coli policies is supported by an order appointing the estate’s executor or administrator a declaration of heirship or the affidavit of heirship described in the order and is postmarked on or before the last day of the claim period the final order also states the court’s intent that each claimant be paid an appropriate proportion of the settlement fund based on the face_amount of the coli policy on the individual worker as a percentage of the aggregate face amounts of the coli policies on all workers for whom a claim is made the settlement agreement requires counsel for the settlement class to establish requested ruling representatives for the decedent’s estate and the settlement class taxpayers request a ruling that the amounts distributed from the class fund to the decedent’s estate and members of the settlement class are non-taxable death_benefit proceeds pursuant to sec_101 of the code law and analysis sec_61 of the code provides that except as otherwise provided in subtitle gross_income means all income from whatever source derived including in subsection a income from life_insurance and endowment contracts however sec_101 in the instant case the taxpayers claim that the amounts distributed from the in u s v gilmore supra the supreme court determined that expenses_incurred plr-165118-04 of the code provides an exclusion_from_gross_income for amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured class fund to the decedent’s estate and settlement class members are excluded from gross_income because such amounts are proceeds from life_insurance policies that are being paid_by reason of the death of insured persons taxpayers argue that corporation erroneously received the proceeds from the life_insurance policies upon the deaths of employees covered by the coli policies because under state law corporation lacked an insurable interest in those employees’ lives additionally state law provides that even though corporation lacked an insurable interest in the employees’ lives the insurance contracts remained valid and corporation was required to hold the insurance proceeds in trust for the rightful beneficiaries of the policies ie the estates and heirs of the deceased employees taxpayers’ assert that under the origin of the claim doctrine that was first enunciated in u s v gilmore 372_us_39 the proceeds distributed from the class fund retain the character of insurance proceeds received by reason of death and therefore are excludable from income pursuant to sec_101 of the code in connection with a divorce proceeding were not deductible by the taxpayer because the expenses were not incurred for the conservation of property_held_for_the_production_of_income in so holding the court stated that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was business or personal and hence whether or nor it is deductible u s pincite thus the doctrine was first utilized to determine the characterization of an expense deduction similarly in 59_tc_708 the issue before the tax_court involved the deductibility of an expense item in describing the origin of the claim doctrine the tax_court stated that the rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all facts pertinent to the controversy t c pincite under state law the insurance contracts between corporation and company’ sec_1 and were valid even though corporation lacked an insurable interest in the lives of its employees covered by the coli policies in these circumstances the life_insurance_proceeds received by corporation upon the deaths of the covered employees clearly were proceeds paid_by reason death had the court invalidated the insurance contracts the outcome likely would have been quite different with company’ sec_1 and in the litigation that gave rise to taxpayers’ claims the district_court held that the amounts taxpayers’ recovered were pursuant to a settlement of the claims plr-165118-04 having had to return the premiums_paid by corporation pursuant to the contracts that result of course would have had no impact on the taxpayers in any way whatsoever by determining that the insurance contracts were valid under state law the court provided taxpayers a legal means for claiming the monies received by corporation the court’s decision effectively permitted taxpayers to sue for monies improperly converted by another party ie taxpayers’ recovery is that of funds that were in effect converted by corporation raised in the litigation to recover converted funds the facts indicate that the settlement fund of amount e is approximately one third of amount c which was paid to corporation under the policies amount e was paid_by corporation in consideration for taxpayers’ total release of any and all present or future claims against corporation arising with respect to the coli arrangement the amounts paid to individual members of the settlement class were not the amount of death_benefit under the individual policies but rather were an appropriate proportion of the settlement fund based on the face_amount of the coli policy on the individual worker as a percentage of the aggregate face amounts of the coli policies on all workers for whom a claim is made the totality of these facts belies the taxpayers’ assertions that the amounts distributed from the class fund were insurance proceeds paid_by reason of death these amounts were paid to settle litigation that was brought long after the coli policies’ death_benefits had been paid to corporation holding the rulings contained in this letter are based upon information and the amounts distributed to the taxpayers from the class fund are not excludable from gross_income under sec_101 of the code representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied plr-165118-04 sincerely s donald j drees jr acting chief branch office of associate chief_counsel financial institutions products
